Citation Nr: 1433330	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for depression, not otherwise specified.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for a chronic condition to account for right ankle pain.  

4. Entitlement to service connection for degenerative arthritis of the right foot. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1984.  She had subsequent service in the Maryland Army National Guard and the North Carolina Army National Guard.  Following her Army National Guard Service, she had service in the Army Reserves as a Noncommissioned Officer (NCO), and was discharged from this obligation in October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was provided hearings before a Decision Review Officer (DRO) and the Board in November 2008 and August 2010, respectively.  Transcripts these hearings have been associated with the record.  

This case was previously before the Board in November 2010 when it was remanded for additional development.  That case has since been returned to the Board for further appellate consideration.

In the prior November 2010 remand, the Board noted that the issues of entitlement to service connection for hypertension, a low back disability and a sinus condition had been raised by the record, particularly by the Veteran during her DRO and Board hearings, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board did not have jurisdiction over them, and they were REFERRED to the AOJ for appropriate action.  As it does not appear that any action has been taken on those claims, they are again REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her claimed disabilities had onset during and are related to events and injuries sustained during her active military service from January 1976 to August 1984.  

As to diabetes, during the Travel Board hearing the Veteran testified that she was first diagnosed with elevated blood glucose or diabetes while hospitalized for high blood pressure at Fort Meade following a gas chamber training exercise at Aberdeen Proving Grounds.  She stated that her diabetes or high blood glucose was regulated by diet until she was placed on oral medication for diabetes in 2001.  

As to her claimed depression, the Veteran testified that she was placed on a physical profile for depression due to her general medical condition, among other things, while hospitalized at Fort Meade.  She also related her depression to a race and gender related allegation or action against her during her active service.  

As to her claimed right foot and ankle condition, she testified that she was on a physical profile for limited activity due at least in part to ankle pain and swelling while stationed at Fort Benning for Officers Candidacy School from January to May 1, 1982, and during her officers basic training course at Aberdeen Proving Grounds from May 1, 1982 to November 1982.  She testified that she was diagnosed with "arthritis" in her right foot and that she was given medication for right foot pain while stationed at Fort Benning.

The Veteran's service treatment records pertaining to her active military service from January 1976 to August 1984, and her service personnel records pertaining to her active service from May 2, 1980 to August 24, 1984, have not been obtained or associated with the claims file for review.  While it appears that such records have been requested on several occasions, it does not appear that a negative response was ever received from the National Personnel Records Center (NPRC) or that a
search for such records was ever conducted using all of the Veteran's known maiden and married last names as listed on the cover page of this decision.  See September 1977 personnel action (microfiche) showing the Veteran was married on August 18, 1977 and an August 1986 marriage certificate.  Another reason why such records may be missing is the fact that the Veteran's DD Form 214 pertaining to her first period of active military service from January 1976 to September 1977 incorrectly states that her birth year is 1955 while her subsequent service documents list her correct date of birth in 1953.  

There is also no indication that morning reports or reports of inpatient hospital treatment have been requested pertaining to the claimed disabilities.  In light of the foregoing, additional development efforts are necessary to ensure that the Veteran's complete service personnel and treatment records have been obtained to the extent possible.  38 C.F.R. § 3.159(c)(2).  

Further, regarding depression, in November 2010, the Board found that the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed depression disability.  A VA mental disorders examination was requested on December 2, 2010 and the Veteran was notified of that fact in a December 2010 letter.  The Veteran failed to report to the scheduled examination on January 4, 2011; however, there is no indication that she was provided notice of when and where the examination was scheduled to occur.  Thus, the Veteran should be rescheduled for a VA mental disorders examination to determine the nature and etiology of her claimed mental disorders disability.

Regarding the claimed right foot and ankle disabilities, in the November 2010 remand the Board noted that during the November 2008 DRO hearing, the Veteran testified that she had injured her back during Officer Candidate School (OCS) training in 1982 and that she had been advised by a doctor that this condition may "cause some problems in walking."  She also testified that due to her injury, she began to have "really bad problems with tendonitis in the back of [her] heel."  The Board found that this raised the question of service connection for a right ankle and right foot disability as secondary to a low back disability, which was and is again herein being referred for adjudication by the AOJ.  The Board found that the claims of entitlement to service connection for right ankle and right foot disability were and are inextricably intertwined with the claim for service connection of a low back disability referred in November 2010 and again herein and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  To date, there is no indication that the referred claim for service connection for a low back disability has been adjudicated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, in her June 2006 claim for service connection for right foot and ankle conditions, the Veteran indicated that she injured her right foot and ankle during weekend drill duty from May 8 to 9, 2006.  A May 2012 Army retirement points statement confirms that the Veteran was on INACDUTRA on May 8 and 9, 2006.  A June 2006 statement from private podiatrist, Dr. K, DMP indicates that the Veteran injured her right foot and ankle on a physical training walk.  He noted that she received emergency treatment at an unnamed facility and appeared in his office on May 18, 2006 limping and on crutches.  Treatment records from Dr. K from May to August 2006 note that x-ray of the right foot showed degenerative changes at the base of the 5th metatarsal and at the Lisfranc joint.  Diagnoses during that time included synovitis, posterior tibial tendonitis, posterior tibial dysfunction, degenerative arthritis, exostosis, plantar fasciitis, and right lower limb pain.  

Finally, the Veteran's service treatment records currently associated with the claims file show that her feet were abnormal on enlistment examination in August 1975 with a finding of moderate pes planus and some clawing or over-riding of the 4th toe.  Given that there is evidence of record suggesting that the Veteran's claimed right foot and ankle disabilities may have been aggravated by her military service or incurred due to injury during INACDUTRA on May 8 and 9, 2006, it is necessary to obtain a VA examination to determine the nature and etiology of her claimed right foot and ankle disabilities.  

The Board also notes that evidence submitted by the Veteran in July 2006 suggests that she has applied for disability benefits form the Social Security Administration (SSA).  There is no indication that records have been requested or obtained from the SSA and this must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Using all of the Veteran's maiden and married last names as shown on the cover page of this decision and her birthdates in 1953 and 1955 (see DD Form 214 for active service from January 1876 to September 1977), request from all appropriate records repositories, to include the Records Management Center, the National Personnel Records Center, the Maryland and North Carolina State Adjutant General's Office, and the National Guard unit to which the Veteran was most recently assigned, her complete service treatment records to specifically include records pertaining to her active service from January 1976 to August 1984.  
Also, using all of the Veteran's maiden and married last names as shown on the cover page of this decision and her birthdates in 1953 and 1955 (see DD Form 214 for active service from January 1876 to September 1977), request from all appropriate records repositories, to include the NPRC, HRC, EREC through the PIES/DPRIS interface, the Maryland and North Carolina State Adjutant General's Office, and the National Guard unit to which the Veteran was most recently assigned, her complete service personnel records, to specifically include records from her active service from May 2, 1980 to August 24, 1984.

All records requests and responses received should be documented in the claims file.  All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Veteran's complete service treatment and personnel records.

2. Using all of the Veteran's maiden and married last names as shown on the cover page of this decision and her birthdates in 1953 and 1955 (see DD Form 214 for active service from January 1876 to September 1977), request from all appropriate records repositories records of any clinical inpatient, outpatient and hospital treatment that the Veteran received for pain of the right ankle and foot, diabetes/high blood glucose, and depression at military medical treatment facilities at Fort Benning from January 1 to May 1, 1982 and at Fort Meade from May 2 through November 1982.  All records requests and responses received should be documented in the claims file.

3. Contact the SSA and request the Veteran's complete record, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received with the claims file.

4. Contact the Veteran and request that she provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include records of any medical and psychiatric treatment she has received for her claimed disabilities since her discharge from active service in August 1984.  

She should specifically be requested to provide authorization necessary to enable VA to obtain records of private treatment from Dr. E and Dr. W (primary care) at BWC dating from August 1984 to May 2005 and since May 2006; Dr. B (orthopedic) since October 2008; and Dr. K (podiatry) since August 2006.  

5. If, after making reasonable efforts to obtain any identified records the RO/AMC is unable to secure the same, the RO/AMC must notify the Veteran and her representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran and her representative must then be given an opportunity to respond.

6. Complete all development necessary to adjudicate the Veteran's claims for service connection for hypertension, a low back disability, and a sinus condition referred herein and adjudicate those claims.  

7. After the above requested development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her claimed right foot and ankle disabilities.  All indicated tests and studies should be conducted.  It is imperative that the Veteran be given appropriate notice of the scheduled examination  and documentation of this should be place in the claims file.  It is also imperative that the claims file be made available to the examiner in connection with the examination.  

The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Following examination, the examiner is requested respond to the following:

(1) Identify all diagnoses pertaining to the Veteran's right foot and ankle disabilities on examination and in the treatment records.  

(2) As to each right foot and ankle disability identified on examination and in the record opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or aggravated (permanently worsened beyond normal progression) by event or injury during the Veteran's active service or injury during INACDUTRA service on May 8 and 9, 2006.  

(3) As to each right foot and ankle disability identified on examination and in the record opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability is either proximately due to, or alternatively, permanently aggravated by any of the Veteran's service-connected disabilities.  As of the date of this remand, the Veteran's only service-connected disabilities include status post right knee arthroscopy and meniscus tear and right anterior knee scars; however, that is subject to change pending adjudication of the Veteran's claim for service connection for a back disability by the RO.  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's right foot and/or ankle disability before the onset of aggravation.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

8. After the above requested development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her claimed depression.  All indicated tests and studies should be conducted.  It is imperative that the Veteran be given appropriate notice of the scheduled examination  and documentation of this should be place in the claims file.  It is also imperative that the claims file be made available to the examiner in connection with the examination.  

The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran, to specifically include any details of the alleged race and gender related allegation or action against her during active service as alluded to during the August 2010 hearing, and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is "at least as likely as not" (a 50 percent or better probability) that depression, if diagnosed, is attributable to/aggravated by service and/or the findings noted in service.  

If not, the examiner should also provide an opinion as to whether it is "at least as likely as not" (a 50 percent or better probability) that depression, if diagnosed, is either proximately due to, or alternatively, permanently aggravated by any of the Veteran's service-connected disabilities.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's depression disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

9. The Veteran is notified that it is her responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

10. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

11. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for depression, diabetes mellitus, and right foot and ankle disabilities to include as secondary to a back disability.  If the benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



